                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

GEORGE T. KELLY, III, and,                            )
THOMAS BOOGHER, individually and                      )
on behalf of all others similarly situated,           )
                                                      )
                         Plaintiffs,                  )
                                                      )
       v.                                             )       Case No. 6:20-cv-05038-MDH
                                                      )
THE ALIERA COMPANIES, INC.,                           )
et al.,                                               )
                                                      )
                         Defendants.                  )

                                              ORDER

       Before the Court is Defendants’ Motion to Alter or Amend Order Denying Defendants’

Motion to Dismiss or Stay Pending Arbitration (Doc. 74) and Defendants’ Motion to Stay (Doc.

76). The motions are ripe for review.

       On November 23, 2020, this Court entered its Order denying Defendants’ Motion to

Dismiss or Alternatively to Compel Arbitration. (Doc. 62). Defendants now move pursuant to

Rule 59(e) of the Federal Rules of Civil Procedure to alter or amend the Court’s Order.

       Federal Rule of Civil Procedure 59(e) serves a “limited function of correcting manifest

errors of law or fact or to present newly discovered evidence and cannot be used to introduce new

evidence, tender new legal theories, or raise arguments which could have been offered or raised

prior to entry of judgment.” Ryan v. Ryan, 889 F.3d 499, 507 (8th Cir. 2018). After a review of

the issues raised in Defendants’ motion the Court finds no basis to amend or alter its prior Order.

The Court further finds that the issues presented to the Court in the motion to dismiss or compel

arbitration, including the formation (or lack thereof) of the agreement to arbitrate, do not create a

genuine dispute of a material fact requiring a trial. Here, the Court applied the undisputed facts to




            Case 3:20-cv-05038-MDH Document 93 Filed 01/28/21 Page 1 of 2
the applicable law and found that there is not an enforceable agreement to arbitrate. The Court

finds no error of law, newly discovered evidence, or new legal theories that provide a basis to alter

the Court’s prior determination. Wherefore, the Court DENIES Defendants’ Motion to Alter or

Amend its prior Order.

       In addition, Defendants move to stay the proceedings in this case pending resolution of

their motion to alter or amend. This Court’s ruling herein, denying the motion to alter or amend,

renders the motion to stay based on that argument moot. However, Defendants have also filed a

Notice of Appeal to the Eighth Circuit regarding this Court’s Order denying the motion to dismiss

or compel arbitration. The Court finds based on the appeal to the Eighth Circuit this case should

be stayed pending resolution of the appeal. As a result, the Court GRANTS the motion to stay.

IT IS SO ORDERED.

Dated: January 28, 2021                       /s/ Douglas Harpool
                                              DOUGLAS HARPOOL
                                              UNITED STATES DISTRICT JUDGE




                                                 2

         Case 3:20-cv-05038-MDH Document 93 Filed 01/28/21 Page 2 of 2
